Citation Nr: 1301188	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  10-15 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  





INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to October 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran had requested a Travel Board hearing.  Such hearing was scheduled in November 2012; the Veteran failed to appear. 

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that he acquired bilateral hearing loss and tinnitus as a result of exposure to noise trauma  during his active duty service.  He served as an aircraft mechanic aboard an aircraft carrier, and it is not in dispute that he was exposed to hazardous noise levels in the course of such service.  

The Veteran's pre-induction examination report does not note audiometry conducted at the time.  However, an audiometry chart (with conversions to numerical values), dated contemporaneous with his entrance on active duty in October 1965 appears to show high normal puretone thresholds (at low and high frequencies considered) (with conversion of ASA values to ISO standards).  The Veteran's service treatment records show that on one occasion (in January 1967) he was seen for a complaint that he was hard of hearing; he was found to have an exostosis anteriorly in the left ear canal.  There is an undated audiogram report with all puretone thresholds at the frequencies under consideration ranging between 0 and 10 degrees (because it is undated, it cannot be discerned whether the values reported are in ASA or ISO standards).  A 1968 reserve service audiogram does not show any elevated puretone thresholds.  No ear/hearing/ringing problems were noted at the time, either in the examination report or in associated medical history.
The instant claim of service connection for hearing loss and tinnitus was filed in February 2009.  Private treatment records submitted show a history of chordoma surgery in 2005, but do not include any records (or report history) prior to 2005.  A March 2009 VA treatment record notes the Veteran reported his hearing was bad while he was on active duty.  He also reported he ruptured his right ear drum, but did not know how. An April 2009 VA treatment record notes (without explanation of rationale) that " [the Veteran's] military noise exposure is more likely as not a contributing factor to this veteran's hearing impairment".  On May 2009 VA examination the Veteran was found to have tinnitus and a bilateral high frequency hearing loss. He reported the onset of tinnitus 5 years prior (but did not provide a history as to the onset of his hearing loss).  He reported a history of left tympanic perforation from a jet blast in service.  The examiner provided conflicting opinions regarding the etiology of the Veteran's hearing loss (that the Veteran's hearing loss and tinnitus are due to working on flight deck in service (see p. 3 of examination report) and that bilateral hearing loss and tinnitus is less likely as not due to flight deck noise trauma (see p. 4 of examination reports), including such irrelevant rationale as that the Veteran was provided hearing protection but did not wear it and definitions of tinnitus and transient ear noise that the examiner indicated were "superfluous".   

In summary the history of the Veteran's hearing loss disability is not adequately reported in the record, and the report of the examination conducted in connection with these claims is inadequate for rating purposes.  Accordingly another examination to determine the likely etiology of the Veteran's hearing loss and tinnitus is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following:

1. The RO should ask the Veteran to indicate whether or not he was seen/evaluated for hearing loss or tinnitus complaints prior to 2005 (and when he was in fact first seen by a medical provider for such complaints).  If he identifies any evaluations/treatment for such complaints records of which are not associated with the record for appellate review, the RO should undertake (with the Veteran's cooperation by providing releases for records from any private provider identifies) development to secure for the record the reports of evaluation/treatment identified.  

2. The RO should then arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the likely etiology of his hearing loss and tinnitus.  The claims file, including this remand, must be reviewed by the examiner in connection with the examination.  The examiner should note that that the Veteran was a jet mechanic in service and a stock broker postservice, and should elicit a complete history of the disabilities at issue (comparing it with the record for consistency).  Based on a review of the record, and examination and interview of the Veteran, the examiner must offer opinions that respond to the following: 

What is the most likely etiology for the Veteran's bilateral hearing loss and tinnitus disabilities?  Specifically, are they at least as likely as not (a 50% or better probability) related to his exposure to noise trauma in service, and /or to the complaints noted therein (to include exostosis on left ear canal)? 

The examiner must explain the rationale for all opinions, with citation to supporting clinical data, as indicated.  If it is determined that the claimed disabilities are not related to the Veteran's service, the examiner should identify the nonservice-related factors considered to be more likely possible etiologies for the disabilities.  

3. The RO should then review the record and re-adjudicate the claims on appeal.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

